On January 26,1994, the Defendant was sentenced to seven (7) years for COUNT I, Criminal Sale of Dangerous Drugs, a felony, with two (2) years suspended; and seven (7) years for COUNT II, Criminal Sale of Dangerous Drugs, a felony, with two (2) years suspended. The sentences shall run consecutively, for a total of fourteen (14) years to be served with four (4) suspended upon conditions as stated in the January 26, 1994 Judgment. Credit received for time served which totals eighteen (18) days. The Court recommends that the Defendant not be considered eligible for parole until he has successfully completed the Addictive Diseases Study Program at the Montana State Prison.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *32reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 24th day of March, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Thomas Burland for representing himself in this matter.